UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 7/8/2021
---------------------------------------------------------------X
ISMAEL SOW,                                                    :
                                                               :   18-CV-11394 (GBD) (RWL)
                                    Petitioner,                :
                                                               :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM BARR, in his official                                  :
capacity as the Attorney General of the                        :
United States, et al.,                                         :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 1, 2021, Plaintiff filed a letter asking if a recent interim order in Ragbir v.

Johnson, No. 18-1597 (2d Cir. June 29, 2021), remanding the case to the district court

for additional fact finding, should trigger the briefing schedule outlined in this Court’s

December 14, 2020 Order, or if the briefing schedule should not be triggered until the

case is dismissed as moot or the Second Circuit issues a substantive ruling.

        The Court would like to hear the parties’ positions on that question. Accordingly,

by July 15, 2021, the parties shall submit simultaneous letter briefs, no longer than two

pages, on whether they believe this Court should set s briefing schedule on the

Thuraissigiam issue now, or wait until Ragbir v. Johnson is dismissed as moot or the

Second Circuit rules on the merits.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated:       July 8, 2021
             New York, New York

Copies transmitted to all counsel of record.
